UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CIBANCO, S.A., I.B.M., as Trustee of the
Trust Agreement Irrevocable number CIB/2989,

                                 Plaintiff,                             ORDER
                    -against-                                     20 Civ. 9972 (PGG)
OCEANSIDE GLASSTILE CO.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties will engage in settlement discussions over the next forty-five days.

On or before July 12, 2021, the parties will submit a joint letter concerning the status of

settlement negotiations. If the parties have not settled by that time, this Court will enter a case

management plan.

Dated: New York, New York
       June 2, 2021
